Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 4, 5, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18, 20, 21, 23, 24, 25, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 40, 41, 42, and 43 have been amended. Claims 26, 33, and 39 have been canceled. Claims 1-25, 27-32, 34-38, and 40-43 are pending and rejected in the application.  This action is Final. 

Response to Arguments

Applicant Argues 
The amendments to Claim 1 clarify that user input is received that indicates a machine learning model is to be applied to a result of the second search query. Specifically, the machine learning model is (i) training using Historical data of the first data source, and (ii) applied to a result of the second search query to generate a predicted result of the first search query.



Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-25, 27-32, 34-38, and 40-43 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of Moon et al. U.S. Patent (2018/0046918; hereinafter: Moon) and further in view of Schacham et al. U.S. Patent Publication (2008/0172362; hereinafter: Schacham)

Claims 1, 9, and 17
As to claims 1, 9, and 17, Vainer discloses a system comprising: 
a memory to store executable instructions (paragraph[0043], “the client appliance 125) may include any memory or database module and may take the form of volatile…etc.”); and 

receiving first user input that defines a first relationship, wherein the first relationship indicates that a first node is dependent on a second node (Figure 4B, paragraph[0003], “a displayable graph of the relationship as a path between the data element and the selected data object, the path comprising at least two nodes, where a first node represents the selected data object and a second node represents a node associated with the data element…etc.”), the first node and the second node being included in a dependency graph that is displayed via the dynamic user interface (figure 4B, paragraph[0097, “The data objects 415 and 416 returned from the search may be represented as nodes in the data graph 414 displayed in the application. In some instances, the data objects 415 and 416 are also associated with different data cubes 417 and 418…etc.”, the reference describes a data graph (i.e., dependency graph) as having data cubes (i.e., nodes).), wherein the first node represents first nodal metrics including a first nodal name, a first data source, and a first search query (figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), and wherein the second node represents second nodal metrics including a second data source, and a second search query (figure 4B, paragraph[0097], “In some instances, the data objects 415 and 416 are also associated with different data cubes 417 and 418. As seen in FIG. 4B, a visual representation of the data cubes 417 and 418 associated with the responsive search results can be displayed, along with a graphical relation of the original data cube, the sales data cube 412 in the present example, to the data cubes 417 and 418 returned from the search…etc.”, the reference describes multiple data cubes from data sources in an in-memory database.); 

Vainer does not appear to explicitly disclose 
receiving second user input indicating machine learning model is to be applied to a result of the second search query;
training the machine learning using historical data of the first data source;
executing the search query on data from the second data source to generate the result of the second search query;
applying the machine learning model to the result of the second search query to generate a predicted result of the first search query; and  
causing rendering of the dynamic user interface to include a display of the predicted result of the first search query.  

However, Moon discloses receiving second user input indicating machine learning model is to be applied to a result of the second search query (paragraph[0019], “A user can create an aggregate definition via a text editor or a graphical user interface. Aggregate definitions can be added at any time, can be modified at any time, and can be removed at any time, as the engines and services that use the definitions do not require modification after such changes…etc.”, the reference describes using a graphical user interface (i.e., receiving, by the GUI generation logic, as claimed) to input aggregation definitions (i.e., input indicating a first aggregation operator, as claimed) at anytime (i.e., applied to a result of the second search query, as claimed).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Moon to use a machine learning process on query data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Moon to provide a flexible infrastructure for defining, calculating, and using historical data to generate input features for a machine learned model (Moon: paragraph[0003]). 

The combination of Vainer and Moon do not appear to explicitly disclose training the machine learning using historical data of the first data source;
executing the search query on data from the second data source to generate the result of the second search query;
applying the machine learning model to the result of the second search query to generate a predicted result of the first search query; and  
causing rendering of the dynamic user interface to include a display of the predicted result of the first search query.  

However, Schacham discloses training the machine learning using historical data of the first data source;
executing the search query on data from the second data source to generate the result of the second search query;
applying the machine learning model to the result of the second search query to generate a predicted result of the first search query; and  
causing rendering of the dynamic user interface to include a display of the predicted result of the first search query.  

However, Shacham discloses training the machine learning using historical data of the first data source (paragraph[0004], “and the first category of information is selected based on a prediction of the category of information the user is likely seeking. In some implementations, the prediction is made using rules generated by a machine learning system that has been trained using historical search data….etc.”);
executing the search query on data from the second data source to generate the result of the second search query (paragraph[0004], “In certain circumstances, the prediction may be made based on statistical correspondence (e.g., developed through analysis of other similar queries) between the query received and a specific category of information…etc.”);
applying the machine learning model to the result of the second search query to generate a predicted result of the first search query (paragraph[0057], “For example, a machine learning system may be provided with a set of data, such as logs of prior search queries (or other instances of use of a system), and perhaps information about reactions to the queries (e.g., whether particular search results were clicked on, or whether a particular group of results was selected for display after the initial search results were shown)…etc.”); and  
causing rendering of the dynamic user interface to include a display of the predicted result of the first search query (paragraph[0060], “From analyzing a set of training data, a system may generate a set of rules, such as rules for identifying whether search results in particular groups should be ranked above results in other groups in terms of displaying the results in a visually otherwise prominent way to a user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Moon and Shacham to provide query results which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Moon and Shacham for providing relevance-ordered categories of information to a user (Shacham: paragraph[0004]).

Claims 2, 10, 18
As to claims 2, 10, and 18, the combination of Vainer, Moon, and Shacham discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: 
receiving third user input corresponding to the first nodal metrics and the second nodal metrics (paragraph[0098], FIG. 4C illustrates a screen shot 400c depicting a user’s selection of a particular node associated with a data cube different from the initial sales data cube 412…etc.”). 

Claims 3, 11, 19
As to claims 3, 11, and 19, the combination of Vainer, Moon, and Shacham discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first node represents a first measurement that is observable over time, and the second node represents a second measurement that is observable over time (paragraph[0031], “A cube measure may be a fact, such as a numeric fact…Measures may include, for example, specific product sales data according to a set period of time…etc.”). 

Claims 4, 12, and 20
As to claims 4, 12, and 20, the combination of Vainer, Moon, and Shacham discloses all the elements in claim 17, as noted above, and Shacham further disclose retaining the machine learning model on a periodic basis using updated training data each subsequent training (paragraph[0084], “in some implementations, develop scores or rules for particular queries, or statistics over time corresponding to each distinct and periodically received query. A machine learning approach for forming correlations by analyzing logs of training data is discussed above….etc.”),.

Claims 6, 14, and 22
As to claims 6, 14, and 22, the combination of Vainer, Moon, and Shacham discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first data source includes a first source of first time series data(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), wherein the first time series data comprises a first sequence of data points that are associated with successive points in time (Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year).   

Claims 7, 15, and 23
As to claims 7, 15, and 23, the combination of Vainer, Moon, and Palmer discloses all the elements in claim 14, as noted above, and Vainer further disclose wherein the first time series data is raw machine data (paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”).

Claims 5, 13, and 21
As to claims 5, 13, and 21, the combination of Vainer, Moon, and Schacham discloses all elements in claim 17, as noted above, and Vainer further disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: 
causing the dependency graph to be rendered in a first state, wherein the dependency graph is a visual representation of a causal structure that includes the first node, the second node and the first relationship (Figure 4C, paragraph[0097], “The data objects 415 and 416 returned from the search may be represented as nodes in the data graph 414…etc.”); 

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of Moon et al. U.S. Patent (2018/0046918; hereinafter: Moon) and further in view of Schacham et al. U.S. Patent Publication (2008/0172362; hereinafter: Schacham) and further in view of Dereszynski et al. U.S. Patent Publication (2017/0300966; hereinafter: Dereszynski) 

Claims 8, 16, and 24
As to claims 8, 16, and 24, the combination of Vainer, Moon, and Schacham discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose  
wherein the instructions being executable by the one or more processors to perform further operations comprising: 
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data. 

However, Dereszynski discloses wherein the instructions being executable by the one or more processors to perform further operations comprising: 
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data (paragraph[0021], “In step 302 a query may be parsed into components. Components may include a verb component and an object component. The verb component and object components of a query may indicate how raw data is to be filtered, e.g., which work machine(s), which measurement(s), which time frame(s) and which location(s) are of interest to the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Moon, Schacham, and Dereszynski to generate and display a custom report based on raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Moon, Schacham, and Dereszynski to prevent loss of important information when filtering out a raw data file. (paragraph[0007])

Claims 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 36, 39, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of Lamas et al. U.S. Patent Publication (2016/0092485; hereinafter: Lamas) 

Claims 25, 32, and 38
As to claims 25, 32, and 38, Vainer discloses a system comprising: 
a memory to store executable instructions(paragraph[0043], “the client appliance 125) may include any memory or database module and may take the form of volatile…etc.”); and 
a processing device coupled with the memory, wherein the instructions, when executed by the processing device, cause operations including(paragraph[0035], “client appliance 125 includes a processor 150, an interface 145, and a memory 155. In general, each client appliance 125 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment 100 of FIG. 1…etc.): 
Vainer does not appear to explicitly disclose 
	receiving first user input placing a first node on a first display panel displayed via the dynamic user interface, wherein the first node represents first nodal metrics including a first nodal name, a first data source, and a first search query; 
	receiving second user input indicating a measurement criteria operator is to be applied to a result of the first search query to classify the result of the first search query; 
	applying the measurement criteria operator to the result of the first search query by: 
	obtaining historical data of the first data source over a first time period, 
	analyzing the historical data over the first time period to determine normal and 
	anomalous classifications of data the first data source, 
	executing the first search query over a second time period to obtain the result of the first search query, and 
	comparing the result of the first search query to the classifications to classify the result of the first search query as normal or anomalous; and 
	causing a display screen to be rendered that includes a dependency graph, wherein the dependency graph is a visual representation of a causal structure that includes the first node, a second node and a first relationship and further includes a result of classifying the result of the first search query as normal or anomalous. 

	However, Lamas discloses receiving first user input placing a first node on a first display panel displayed via the dynamic user interface, wherein the first node represents first nodal metrics including a first nodal name, a first data source, and a first search query (paragraph[0104], “This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems)…etc.”); 
	receiving second user input indicating a measurement criteria operator is to be applied to a result of the first search query to classify the result of the first search query (paragraph[0038], “Events can be derived from "time series data," in which time series data includes a sequence of data points (e.g., performance measurements from a computer system) that are associated with successive points in time and are typically spaced at uniform time intervals…etc.”); 
	applying the measurement criteria operator to the result of the first search query by (paragraph[0040], “During operation, the SPLUNK.RTM. ENTERPRISE system starts with raw data, which can include unstructured data, machine data, performance measurements or other time-series data, such as data obtained from weblogs, syslogs, or sensor readings. It divides this raw data into "portions," and optionally transforms the data to produce timestamped events…etc.”): 
	obtaining historical data of the first data source over a first time period (paragraph[0074], “It also includes a time range picker 612 that enables the user to specify a time range for the search. For "historical searches" the user can select a specific time range, or alternatively a relative time range, such as "today," "yesterday" or "last week."…etc.”), 
	analyzing the historical data over the first time period to determine normal and 
	anomalous classifications of data the first data source (paragraph[0104], “Note that nodes 731-739 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state or an unknown/offline state…etc.”), 
	executing the first search query over a second time period to obtain the result of the first search query (paragraph[0105], “provides a user interface that enables a user to select a specific time range and then view heterogeneous data, comprising events, log data and associated performance metrics, for the selected time range…etc.”), and 
	comparing the result of the first search query to the classifications to classify the result of the first search query as normal or anomalous (paragraph[0104], “For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system….etc.”); and 
	causing a display screen to be rendered that includes a dependency graph, wherein the dependency graph is a visual representation of a causal structure that includes the first node, a second node and a first relationship and further includes a result of classifying the result of the first search query as normal or anomalous (paragraph[0105], “For example, the screen illustrated in FIG. 7D displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric graph for "average CPU core utilization" for the selected time range….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Lamas to view systems historical behavioral over times which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Lamas to make sense of and finding patterns in large amounts of data in the many type and formats (Lamas: paragraph[0002]).

Claims 27, 34, and 40
As to claims 27, 34, and 40, the combination of Vainer and Lamas discloses all elements in claim 38, as noted above, and Lamas further disclose wherein the second node is defined by second nodal metrics including a second data source, and a second search query (paragraph[0074], “preceding time window to search for real-time events. Search screen 600 also initially displays a "data summary" dialog as is illustrated in FIG. 6B that enables the user to select different sources for the event data, for example by selecting specific hosts and log files…etc.”).

Claims 28, 35, and 41
As to claims 28, 35, and 41, the combination of Vainer and Lamas discloses all elements in claim 38, as noted above, and Lamas further disclose wherein the first data source includes a first source of first time series data, wherein the first time series data comprises a first sequence of data points that are associated with successive points in time (paragraph[0087], “A collection query can be initiated by a user, or can be scheduled to occur automatically at specific time intervals…etc.”).



Claims 29, 36, and 42
As to claims 29, 36, and 42, the combination of Vainer and Lamas discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the first time series data is raw machine data(paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”).

Claim 31
As to claim 31, the combination of Vainer and Lamas discloses all elements in claim 25, as noted above, and Lamas further disclose wherein parameters used during application the measurement criteria operator are defined in accordance with a default setting or a user-defined configuration (paragraph[0040], “The system stores the timestamped events in a data store, and enables a user to run queries against the data store to retrieve events that meet specified criteria, such as containing certain keywords or having specific values in defined fields. Note that the term "field" refers to a location in the event data containing a value for a specific data item…etc.”).

Claims 30, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of Lamas et al. U.S. Patent Publication (2016/0092485; hereinafter: Lamas) and further in view of Dereszynski et al. U.S. Patent Publication (2017/0300966; hereinafter: Dereszynski) 


Claims 30, 37, and 43
As to claims 30, 37, and 43, the combination of Vainer and Lamas discloses all elements in claim 38, as noted above, but do not appear to explicitly disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: 
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data.

However, Dereszynski discloses wherein the instructions being executable by the one or more processors to perform further operations comprising: 
 parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Lamas and Dereszynski to generate and display a custom report based on raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Lamas and Dereszynski to prevent loss of important information when filtering out a raw data file. (paragraph[0007]).


Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
December 28, 2021                                                                                                                                                                                                      

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000